Exhibit 10(i)

 

AMENDMENT TO LOAN DOCUMENTS

 

THIS AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is made as of JULY 30, 2012,
by and between FREDERICK COUNTY BANCORP, INC., a Maryland corporation (the
“Borrower”), and ATLANTIC CENTRAL BANKERS BANK (the “Lender”).

 

BACKGROUND

 

A.                           On July 22, 2009, the Borrower executed and
delivered to Lender, inter alia, a Promissory Note and Security Agreement (the
“Note”) evidencing a loan in the principal sum of Four Million and No/100
Dollars ($4,000,000) (the “Loan”) and that certain commitment letter dated July
20, 2009 (the “Commitment Letter”), as may be amended from time to time and
other documents described in or accompanying the Note, including, any pledge
agreements, collateral assignments, and other agreements, instruments,
certificates (collectively as amended from time to time, the “Loan Documents”)
which evidence or secure some or all of the Borrower’s obligations to the Lender
for one or more loans or other extensions of credit (the “Obligations”).

 

B.                           The outstanding principal balance of the Loan as of
July 30, 2012 is Zero No/100 Dollars ($0.00).

 

C.                           The Borrower and the Lender desire to amend the
Loan Documents as provided for in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1.                      The Loan Documents are hereby amended such that:

 

(a)                  the maturity date shall be extended to July 22, 2013 (the
“Maturity Date”);

 

(b)                   the interest rate shall remain a floating rate equal to
the Wall Street Journal Prime, subject to an interest rate floor of 3.75%;

 

(c)                    in conjunction with the extension of the Maturity Date,
Borrower shall remit a renewal fee in the amount of Five Thousand and NO/100
Dollars ($5,000.00);

 

(d)                   the Borrower will pay to the Lender, monthly payments of
interest only, with all then outstanding principal, accrued but unpaid interest
and any other sums due and payable under the Loan Documents, due and payable in
full on the Maturity Date;

 

(e)                    the Borrower is not in default under any material
existing agreement, and no Default hereunder has occurred and is continuing;

 

(f)                     the Borrower and the Bank have filed or caused to be
filed all tax returns (including, without limitation, those relating to Federal
and state income taxes) required to be filed and has paid all taxes shown to be
due and payable on said returns or on any assessments made against either of
them (other than those being contested in good faith by appropriate proceedings
for which adequate reserves have been provided on its books).  No tax liens have
been filed against the property or assets of the Borrower or the Bank, and no
claims are being asserted with respect to such taxes which, if adversely
determined, would have a material adverse effect upon the financial condition,
business or operations of the Borrower or the Bank;

 

(g)                    all balance sheets, profit and loss statements, and other
financial statements of the Borrower and the Bank which have heretofore been
delivered to Lender are true and correct and present fairly, accurately and
completely the consolidated financial position of the Borrower and the Bank and
the results of their respective operations as of the dates and for the periods
for which the same are furnished.  All such financial statements have been
prepared in accordance with GAAP applied on a consistent basis.  Neither the
Borrower nor any Subsidiary possesses any “loss contingency” (as that term is
defined in Financial Accounting Standards Board, Statement of Financial
Accounting Standards No. 5 - “SFAS 5”) which is required to be accrued,
reflected, or reserved against in its balance sheet or disclosed in the
footnotes to such balance sheet and which is not so accrued, reflected or
reserved against or so disclosed.  There has been no material adverse change in
the business, properties, operations or condition (financial or otherwise) of
the Borrower or the Bank since the date of the financial statements which were
most recently furnished by the Borrower to Lender.  No event has occurred which
could reasonably be

 

--------------------------------------------------------------------------------


 

expected to interfere substantially with the normal business operations of the
Borrower, except as disclosed in writing to Lender heretofore or concurrently
herewith;

 

(h)                   the proceeds of the Loan shall be used by the Borrower for
(a) the purchase of bank stock and investments; (b) to provide short-term
funding for the Borrower to use primarily to infuse capital in Frederick County
Bank in order to maintain its well capitalized status; and (c) general corporate
purposes, including but not limited to the purchase of OREO properties.;

 

(i)                       all operations of the Borrower and the Bank have been
carried on in accordance in all material respects with all applicable laws,
statutes, ordinances, rules and regulations.  No investigation by any
governmental authority, federal, state or local, is pending or threatened
against Borrower or the Bank;

 

(j)                      the Borrower shall not merge or consolidate with or
acquire all or substantially all of the assets or operations of any financial
institution whose deposits are insured by the FDIC.  The Borrower shall not
acquire securities of any financial institution that have the right to cast more
than 20% of all of the votes entitled to be cast for the election of directors
of that financial institution.  In addition, the Borrow shall not acquire or
enter into any business or line of business that the Borrower in not engaged in
at the Closing Date;

 

(k)                   any and all references to the Note or Commitment Letter in
any other Loan Document shall be deemed to refer to the Note and Commitment
Letter as amended by this Amendment.  This Amendment is deemed incorporated into
each of the Loan Documents.

 

Any initially capitalized terms used in this Amendment without definition shall
have the meanings assigned to those terms in the Loan Documents.  To the extent
that any term or provision of this Amendment is or may be inconsistent with any
term or provision in any Loan Document, the terms and provisions of this
Amendment shall control.

 

2.                        The Borrower hereby certifies that: (a) all of its
representations and warranties in the Loan Documents, as amended by this
Amendment, are, except as may otherwise be stated in this Amendment: (i) true
and correct as of the date of this Amendment, (ii) ratified and confirmed
without condition as if made anew, and (iii) incorporated into this Amendment by
reference, (b) no Event of Default or event which, with the passage of time or
the giving of notice or both, would constitute an Event of Default, exists under
any Loan Document which will not be cured by the execution and effectiveness of
this Amendment, (c) no consent, approval, order or authorization of, or
registration or filing with, any third party is required in connection with the
execution, delivery and carrying out of this Amendment or, if required, has been
obtained, and (d) this Amendment has been duly authorized, executed and
delivered so that it constitutes the legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms.  The Borrower confirms that
the Obligations remain outstanding without defense, set off, counterclaim,
discount or charge of any kind as of the date of this Amendment.

 

3.                         The Borrower hereby confirms that any collateral for
the Obligations, including liens, security interests, mortgages, and pledges
granted by the Borrower or third parties (if applicable), shall continue
unimpaired and in full force and effect, and shall cover and secure all of the
Borrower’s existing and future Obligations to the Bank, as modified by this
Amendment.

 

4.                         This Amendment may be signed in any number of
counterpart copies and by the parties to this Amendment on separate
counterparts, but all such copies shall constitute one and the same instrument. 
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart.  Any party so executing this Amendment by facsimile transmission
shall promptly deliver a manually executed counterpart, provided that any
failure to do so shall not affect the validity of the counterpart executed by
facsimile transmission.

 

5.                        This Amendment will be binding upon and inure to the
benefit of the Borrower and the Lender and its respective heirs, executors,
administrators, successors and assigns.

 

6.                        This Amendment has been delivered to and accepted by
the Lender and will be deemed to be made in the State where the Lender’s office
indicated in the Loan Documents is located.  This Amendment will be interpreted
and the rights and liabilities of the parties hereto determined in accordance
with the laws of the State where the Lender’s office indicated in the Loan
Documents is located, excluding its conflict of laws rules.

 

7.                       Except as amended hereby, the terms and provisions of
the Loan Documents remain unchanged, are and shall remain in full force and
effect unless and until modified or amended in writing in accordance with their
terms, and are hereby ratified and confirmed.  Except as expressly provided
herein, this Amendment shall not constitute an amendment, waiver, consent or
release with respect to any provision of any Loan Document, a waiver of any
default or Event of Default under any Loan Document, or a waiver or release of
any of the Bank’s rights and remedies (all of which are hereby reserved).  The
Borrower

 

2

--------------------------------------------------------------------------------


 

expressly ratifies and confirms the confession of judgment (if applicable) and
waiver of jury trial provisions contained in the Loan Documents.

 

WITNESS the due execution of this Amendment as a document under seal as of the
date first written above.

 

 

FREDERICK COUNTY BANCORP, INC.

 

 

 

 

 

By:

/s/ William R. Talley, Jr.

 

William R. Talley, Jr.

 

EVP, CFO &COO

 

 

 

 

 

ATLANTIC CENTRAL BANKERS BANK

 

 

 

 

 

By:

/s/ Bernadette M. Kibe

 

Bernadette M. Kibe

 

AVP, Financial Institutions

 

3

--------------------------------------------------------------------------------